Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12--20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiljan et al (US 5,377,917) in view of EP 0520172 (A1). Wiljan et al disclose a process and apparatus for the treatment of organic wastes including a wet separation of non-biodegradable materials, followed by a dewatering step in the solid-liquid separator 35, followed by passage of solids into hydrolyzing reactor 39, which may be operated in the mesophilic or thermophilic temperature range. (See col. 7, lines 10-66.) Wiljan et al teach in the paragraph bridging columns 3 and 4 that the solids-laden stream has a solids content of 20 to 50% by weight. The differences between the process and apparatus disclosed by Wiljan et al, and that recited in  claims 1-10 and 12-20 , are that Wiljan et al do not disclose that the organic fraction should have a dry matter content of 6% to 20%,, and that the biological treatment of the dewatered organic fraction should be carried out anaerobically. It would be obvious to provide an organic fraction having a dry matter content of 6% to 20% in the wet mechanical separation step of Wiljan et al. One of ordinary skill in the art would be motivated to do so, since Wiljan et al disclose in the sentence bridging columns 5 and 6 that the solids-laden stream has a solids .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wiljan et al in view of EP 0520172 (A1)  as applied to claim 1 above, and further in view of FR 002204592A1. It .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 17 are rejected under 35 U.S.C. 102(a) (2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wiljan et al. No distinction is seen between the apparatus disclosed by Wiljan et al, and that recited in claims 14 and 17. Wiljan et al disclose an apparatus for the treatment of organic wastes including a wet separation of non-biodegradable materials, followed by  dewatering means in the solid-liquid separator 35 and passage of solids into hydrolyzing reactor 39, which may be operated in the mesophilkic or thermophilic teamperature range. (See col. 7, lines 10-66.) Hydrolyzing reactor 39 of Wiljan et al wouyld be capable of providing dry anaerobic treatment as well as aerobic ttreatment of the organic fraction, since therer would be no difference in straucture between an aerobic reactor and an anaerobic reactor. Regarding claim 17, Wiljan et al disclose at col. 6, lines 9-23 that the suspension formed by the process of hydrolysis is returned to the liquid-solid seoarator (1). 
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 10, the recitation of “chosen from…and” is improper Markush or alternative terminology. In claim 11, the recitation of “typically” renders the scope of the claim vague and indefinite, since it is not clear whether the limitation following “typically” would be positively recited.
The other references are made of record for disclosing various methods for treating organic materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/WAYNE A LANGEL/             Primary Examiner, Art Unit 1736